           Case 1:19-cr-01211-JB Document 17 Filed 06/26/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                           §
                                                    §
       Plaintiff,                                   §
                                                    §
vs.                                                 §         Criminal No. 19-1211 JB
                                                    §
LARRY MITCHELL HOPKINS,                             §
                                                    §
       Defendant.                                   §

        MOTION TO DETERMINE MENTAL COMPETENCY OF DEFENDANT

       COMES NOW the Defendant, LARRY MITCHELL HOPKINS, by and through

counsel and, pursuant to U.S. Const. Amend. V and 18 U.S.C. § 4241, moves this court to order

a local psychiatric or psychological examination of the defendant, and to hold a hearing to

determine whether Mr. LARRY MITCHELL HOPKINS is competent to proceed in this

matter. As grounds, defendant states:

       Reasonable cause exists to believe that Mr. LARRY MITCHELL HOPKINS presently

suffers from a mental disease or defect rendering him mentally incompetent to the extent he is

unable to understand the nature and consequences of the proceedings against him or to assist

properly in his defense.

       Mr. LARRY MITCHELL HOPKINS recently suffered a jail beating in Dona Ana

Correctional on April 22nd, 2019, including blows to head and face, resulting in a bloody nose.

       Mr. LARRY MITCHELL HOPKINS again suffered a standing fall, on Monday April

29th, 2019 directly to the back of his head. This occurred while fully chained after his

Albuquerque bond hearing which undoubtedly resulted in brain bruising, if not more serious

injuries, such as a Traumatic Brain Injury (TBI).
           Case 1:19-cr-01211-JB Document 17 Filed 06/26/19 Page 2 of 3



       Mr. LARRY MITCHELL HOPKINS reported to his Counsel on a recent visit on June

3rd, 2019, that his fall knocked him cold for several minutes on the visitation room floor. Since

then he describes suffering recurrent headaches, nausea and frequent dizzy spells, where he

cannot safely stand without support for fear of another fall. Hopkins claims to have lost 70

pounds for lack of appetite and dizziness. He reports sustained memory loss, which includes

details of the days and events leading to his charges.

       Mr. LARRY MITCHELL HOPKINS has yet to have a thorough physical, mental and

psychiatric exam after his injuries to help shed light upon his competency to stand trial.

       Mr. Hopkins appears to have difficulty recalling events regarding his case, and is often

confused and may not be able to rationally assist his undersigned Counsel in his defense. On the

alternative, if Hopkins were to have a period of rest before his trial, this might help him recoup.

         In order to find a defendant incompetent, this court must find by a preponderance of the

evidence that the defendant presently is suffering from a mental disease or defect rendering him

mentally incompetent to the extent he is unable to understand the nature and consequences of the

proceedings against her or to assist properly in her defense. 18 U.S.C. § 4241(d); Dusky v. U.S.,

362 U.S. 402 (1960).

       Pursuant to 18 U.S.C. § 4241(b) a local psychiatric or psychological examination and

report of Mr. LARRY MITCHELL HOPKINS is requested.

       After the report is filed, counsel requests a hearing on the issue of competency pursuant

to 18 U.S.C. § 4241(c).

       Counsel for the government, AUSA George Kraehe does not oppose this motion, or a

continuance.

       Although the government does not oppose this motion, the undersigned respectfully
           Case 1:19-cr-01211-JB Document 17 Filed 06/26/19 Page 3 of 3



request a hearing in this matter, prior to entering an order, to fully develop the record in this case.

       WHEREFORE, the Defendant respectfully requests this court to order a local psychiatric

or psychological examination and report on Mr. LARRY MITCHELL HOPKINS, to hold a

hearing to determine his mental competency, and for such other and further relief as the Court

deems proper.

                                               Respectfully submitted,

                                               KELLY O'CONNELL



                                               Kelly O'Connell                 /s
                                               Kelly O'Connell
                                               P.O. Box 1922
                                               Las Cruces, New Mexico 88004
                                               575-805-1245 Phone
                                               575-541-3534 Fax




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 26th day of June, 2019, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing.

George Kraehe
U.S. Attorney’s Office
Office of the U.S. Attorney 201 3rd Street, Suite 900
Albuquerque, NM 87102
Tel: (505) 346-7274
Fax: (505) 346-7296


                                               ____________________________
                                                     KELLY O'CONNELL
